ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Abbey Lopez Reg. No. 67997 on 3/29/2021.		
Applicant has authorized the following amendment to claim 1. The examiner notes this claim amendment is made furthering the previous claim amendments made in the Notice of Allowance mailed on 11/17/2020.				
The applications claims 1 have been amended as follows: 
1.            (Currently Amended) A microfluidic delivery system comprising: a reservoir; a transport member disposed in the reservoir and comprising a capillary tube or a wicking material; and a microfluidic die comprising a silicon substrate, a conductive layer, and a polymer layer, the silicon substrate comprising a channel for delivering a fluid composition, the fluid composition comprising a perfume mixture, to the polymer layer, the polymer layer comprising a plurality of nozzles for dispensing the fluid composition and at least one chamber in fluid communication with at least one of the plurality of nozzles, wherein each nozzle comprises a lower opening proximal to the chamber and an upper opening distal to the chamber, and the conductive layer comprising electrical traces and at least one heating element that heats the fluid composition in the chamber by receiving an electrical firing pulse, wherein the ratio of the area of the heating element to the area of the upper opening of the nozzle is 5:1 or greater, and wherein the electrical firing pulse is delivered during a firing period (tON) from 0.25 seconds to 10 seconds and wherein the firing period (tON) is followed by a non-firing period (tOFF) having a duration of 9 seconds to 200 seconds, and wherein, during the firing period, the electrical firing pulse is pulsed at 100 Hertz to 8000 Hertz.

Allowable subject matter
Claims 1-15, 17, and 21 are allowed. Claims 16 and 18-20 have been cancelled. 
Please see renumbered claims for correct claim numbering.
The following is an examiners statement of reasons for allowance:
Regarding claim 1 of the application, the prior art fails to disclose the detailed microfluidic die further combined with a reservoir; a transport member disposed in the reservoir and comprising a capillary tube or a wicking material. The IDS filed 03/16/2021 included Lambright et al. U.S. 2010/0328398, and although the reference included the structure of the microfluidic die, it failed to disclose the transport member disposed in the reservoir and comprising a capillary tube or wicking material. The previously found prior art further fails to disclose the now claimed limitations. 
Claims 2-15, 17, and 21 are seen to be in allowance for further limiting claim 1, from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752